The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending for examination.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, last line, “;” should be changed to period.
Claims 2-10 are objected since they are depended on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapil et al., US 2010/00332727 A1.
Regarding claims 1 and 11, Kapil teaches a computer system (Fig.2; a computer system 20), comprising: a central processing unit (CPU) (Fig.2, it is taught as processor 21); one or more cache memory (Fig.2, cache hierarchy 29) provided proximal to the CPU and operatively connected to the central processing unit (Fig.2); a main memory (Fig.2; it is taught as main memory hierarchy; The main memory hierarchy in this embodiment includes memory management unit (MMU) 24, random access memory (RAM) 26, and flash memory 25; section 0028) having at least one cache memory (Fig.2, it is taught as RAM 26) integrated therewith (Fig.2); and a plurality of sets of computer executable instructions stored in computer system, wherein at least one set of computer executable instructions contains instructions for the computer system to perform (Fig.2 and section 0029-0032; processor 21 may perform various functions that are related to the processing of data and execution of instructions): the CPU sending a data request and access a cache portion of the main memory (section 0032; When an execution core of processor 21 asserts a request for data); conducting fully associative search on the main memory including the at least one cache memory as one range of physical memory (section 0032-0033; If the requested data is not stored in a cache of cache hierarchy 29, but address translation information corresponding to the requested data is found in TLB 27, processor 21 may access RAM 26 using the address translation information to locate the data; MMU 24 is configured to perform various control functions related to flash memory 25 and RAM 26. These control functions may include (but are not limited to) controlling the flow of data between processor 21 and  If the requested data is not stored in a cache of cache hierarchy 29, but address translation information corresponding to the requested data is found in TLB 27, processor 21 may access RAM 26 using the address translation information to locate the data. The data may then be provided to the requesting execution core, and may also be loaded into one or more cache memories of cache hierarchy 29); in a case matching data is found on the main memory other than the cache portion, swapping the matching data to the cache portion and then returning the data to the CPU (section 0037; Flash memory 25 may also be used to store pages. In the embodiment shown, the storage capacity of flash memory 25 may be greater than that of RAM 26. Accordingly, flash memory 25 may be used to store copies of all the pages residing in RAM 26 at a given time, as well as a number of pages that are not residing in RAM 26 and Fig.8; steps 812-814); in a case that matching data is not found in either the cache portion or the main memory other than the cache portion, triggering the computer system to handle a page fault (section 0038; Since flash memory 25 may be used to store pages of memory, it may be accessed by MMU 24 in the event of a page fault. A page fault may occur when a request for data intimated by an execution core of processor 21 does not find the data in any cache memory of cache hierarchy 29 or the page containing the data in RAM 26; Fig.8; steps 808-810).  

Regarding claim 2, Kapil teaches the cache memory portion of the unified cache and main memory system is located between the central processing unit and the main 

Regarding claim 3, Kapil teaches the cache memory portion of the unified cache and memory portion is provided integrally with the central processing unit or close to the central processing unit (Fig.2; RAM close to the processor 21).  

Regarding claim 4, Kapil teaches multi-level cache is provided (Fig.2; cache hierarchy 29 has the various levels of cache).  

Regarding claim 5, Kapil teaches one or more than one higher level cache is provided between the CPU and the unified lower level cache and main memory system (Fig.2; cache hierarchy is provided between the processor 21 and Main memory hierarchy), the unified lower level cache and main memory system is connected to the higher-level cache and central processing unit through bus (Fig.2; the connection between cache hierarchy and main memory hierarchy). 
 
Regarding claim 6, Kapil teaches one or more than one higher level cache is provided integrally with the central processing unit (Fig.2; cache hierarchy is integrally with processor), the unified lower level cache and main memory system is connected to the higher-level cache and the central processing unit through bus (Fig.2; the connection between cache hierarchy and main memory hierarchy). 


Regarding claim 7, Kapil teaches a storage size of the cache memory is greater than 50% of a storage size of the main memory (section 0037; the storage capacity of flash memory 25 may be greater than that of RAM 26. Accordingly, flash memory 25 may be used to store copies of all the pages residing in RAM 26 at a given time, as well as a number of pages that are not residing in RAM 26. In some cases, if flash memory 25 has sufficient storage capacity, it may store all the pages of a virtual address space for computer system 20).  

Regarding claim 8, Kapil teaches the cache memory is unified with the main memory (Fig.2; cache memory RAM can be unified with the flash memory).  

Regarding claims 9 and 12, Kapil teaches the one or more sets of computer instructions include instructions for the system to swap data between the cache portion and main memory portion of the unified cache and main memory system (section 0037-0038; flash memory 25 may be used to store copies of all the pages residing in RAM 26 at a given time, as well as a number of pages that are not residing in RAM 26) in coordination of hardware in the system (it is taught as MMU), so that information can be organized in a manner the data in the cache portion and the main memory portion of the unified cache and memory system is unique (section 0038 and Fig.4; If a page fault occurs and the page containing the requested data is located in flash memory 25, MMU 24 may load the page from flash memory 25 into RAM 26; ATDS 28 may be a page 
  
Regarding claims 10 and 13, Kapil teaches the one or more sets of computer instructions include instructions for the system to organize information on the cache and main memory in a manner consistent with fully associative methods in coordination with hardware in the system (section 0033; MMU 24 is configured to perform various control functions related to flash memory 25 and RAM 26. These control functions may include (but are not limited to) controlling the flow of data between processor 21 and either of flash memory 25 or RAM 26. MMU 24 may also control the migration of data between flash memory 25 and RAM 26, and perform other functions, including those related to the handling of page faults).  
  
Regarding claim 14, Kapil teaches one or more sets of computer instructions include instructions for the system to evict data on a portion of the cache portion of the unified cache and memory system and write the data to the main memory portion of the unified cache and main memory system in coordination with the hardware of the system, so that space in the cache portion will be available for future caching (section 0047 and section 0075; If MMU 24 determines that one or more pages in RAM 26 are dirty at the time the page fault occurs, and it is necessary to free up space to store the page which triggered the page fault, then MMU 24 may free up the necessary space by evicting a dirty page from RAM 26. When multiple dirty pages are present in RAM 26, MMU 24 may use additional information to determine which of the dirty pages is to be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shah., US 2017/0131908 A1 teaches a memory device includes a plurality of NAND flash chips, a dynamic random access memory (DRAM) portion in data communication with the NAND flash chips, and a controller. Each NAND flash chip has a first storage capacity, and includes a memory section, each memory section including a plurality of pages. The DRAM portion has a second storage capacity that is at least as large as the first storage capacity. The controller is configured to select one of the NAND flash chips as a currently selected NAND flash chip for writing data, copy all valid pages in the currently selected NAND flash chip into the DRAM portion, and, in response to a write request to a logical memory location mapped to a particular physical location in one of the NAND flash chips, allocate the currently selected NAND flash chip for writing to a particular page that includes the particular physical location.



When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133